Citation Nr: 1221065	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a chronic right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The Veteran had active service from March 1986 to October 1988. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of March 2002, July 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The Veteran testified in support of these claims during hearings held at the RO before two of the undersigned Veterans Law Judges (one Acting), in June 2003, November 2007 and June 2011.  By letter dated March 2012, the Board explained to the Veteran that, when two hearings on the same claim have been held by different Veterans Law Judges, the law requires that the Board assign the claim to either an individual Veterans Law Judge, or a panel of not less than three members.  In this case, the Board assigned the claim to a panel of three and, as such, asked the Veteran to clarify whether he would like an additional hearing before the third Veterans Law Judge.  In March 2010, the Veteran responded that he wished to waive his right for such a hearing and asked the Board to proceed immediately in adjudicating his appeal.

The Board remanded these claims to the RO in January 2004, May 2008 and April 2010.

Initially, Virginia A. Girard-Brady, Esq. represented the Veteran in the claims on appeal.  However, in May 2010, the Veteran revoked her representation and subsequently declared Disabled American Veterans (DAV) his new representative.  DAV is thus listed on the title page of this decision.  That notwithstanding, the Board acknowledges Ms. Girard-Brady's work in support of these claims, including the one appealed to the United States Court of Appeals for Veterans Claims (Court).  

This appeal initially included a prior claim of entitlement to an increased rating for a cervical spine disability, and claims of entitlement to service connection for residuals of a right knee injury, sleep apnea, residuals of rib trauma to the left side and posttraumatic stress disorder (PTSD) and entitlement to increased ratings for  low back pain with degenerative changes and right mandibular nerve damage.  

In decisions issued in January 2004 and May 2008, however, the Board granted the Veteran service connection for residuals of right knee and left rib injuries and an anxiety disorder and the RO effectuated these decisions by rating and Decision Review Officer decisions dated July 2005 and August 2009.  In addition, in its May 2008 decision, per the Veteran's request to withdraw, the Board dismissed the claims of entitlement to increased ratings for a cervical spine disability, low back pain with degenerative changes, and residuals of right mandibular nerve damage.  

In its May 2008 decision, the Board also denied the Veteran entitlement to service connection for a left shoulder disorder and PTSD and remanded the claims of entitlement to service connection for sleep apnea and entitlement to an initial rating in excess of 10 percent for residuals of a chronic right knee strain to the RO for additional development.  

The Veteran then appealed the Board's May 2008 decision to the Court.  In March 2010, based on a Joint Motion For Partial Remand (joint motion), the Court dismissed the claim of entitlement to service connection for PTSD.  As well, the Court remanded the claim of entitlement to service connection for a left shoulder disorder to the Board for compliance with the instructions in the joint motion.  

The Board in turn REMANDS the claims of entitlement to service connection for a left shoulder disorder, and entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, to the RO via the Appeals Management Center in Washington, D.C.

(By separate decision, the Board addresses the claims of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for hearing loss, entitlement to service connection for hypertension, entitlement to service connection for a right shoulder disorder, entitlement to an initial rating in excess of 10 percent for an anxiety disorder, entitlement to an initial compensable rating for costochondritis, residual of rib trauma, right side, entitlement to an extension of a temporary total rating beyond November 30, 2009 based on surgical or other treatment necessitating convalescence, and entitlement to a rating in excess of 20 percent for cervical diskectomy and fusion, C6-7.)


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's right knee disability manifested as tenderness, stiffness, pain, including on motion, limitation of motion, including, at worst, flexion limited to 90 degrees, increased on repetitive use and during flare-ups, crepitus and instability.

2.  The Veteran has no more than slight instability of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of a chronic right knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2011).

2.  The criteria for entitlement to a separate 10 percent rating for slight instability of the right knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated March 2001, September 2001, September 2002, February 2004, March 2007, November 2007, September 2008 and November 2009.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, the RO provided the Veteran all necessary information on disability ratings and effective dates.  In addition, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, some of the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, do not satisfy the timing requirements of the VCAA.  The RO cured this timing deficiency, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in July 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim.  The RO also afforded the Veteran multiple VA examinations of his right knee disability, during which examiners addressed the severity of his right knee symptoms.

II.  Analysis of Claim

The Veteran is claiming entitlement to an initial rating in excess of 10 percent for a right knee disability.  According to written statements he submitted during the course of his appeal, since 2001, and his hearing testimony, presented in June 2003 and November 2007, this disability manifests as pain, stiffness, weakness, locking up and giving out.  He asserts that, for many years, including in service and prior to 2001, he did not seek treatment for his right knee pain because he had greater disabilities affecting his back and neck, on which he focused.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes (DCs) predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by 
x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  

In a recent decision, the Court of Appeals for Veterans Claims (Court) held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Office of General Counsel (GC) has issued two opinions pertinent to claims of entitlement to higher initial or increased evaluations for knee disabilities.  These GC opinions reflect that a veteran who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under Diagnostic Codes (DCs) 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional disability is shown when a veteran meets the criteria for a noncompensable evaluation under either DC 5260 or 5261, which include flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A separate evaluation may also be granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. App. at 488.

A.  Schedular

The RO has evaluated the Veteran's right knee disability as 10 percent disabling pursuant to DC 5260.  Also pertinent to this claim are DCs 5003, 5256, 5257 and 5261.

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2010).

The appropriate DCs for the specific joint involved in this case are 5260 and 5261.  DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint).  

DC 5257 provides that a 10 percent rating is assignable for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assignable for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is assignable for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2010).  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2010).  

Extension and flexion of the knee are considered normal if ranging from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

In this case, the evidence establishes that the Veteran's right knee disability picture does not more nearly approximate the criteria for an initial rating in excess of 10 percent under DC 5256, 5260 or 5261, at any time during the course of this appeal.  As is discussed in greater detail below, from 2001 to approximately 2006, the Veteran's right knee disability remained stable, causing no more than mild functional impairment.  From 2006 to 2008, it worsened, necessitating surgery, but not to the extent that the right knee symptoms met the schedular criteria for an initial rating in excess of 10 percent under any range of motion DC.  During this time period, the right knee disability manifested as tenderness, stiffness, pain, including on motion, limitation of motion, including, at worst, normal extension and flexion limited to 90 degrees, increased on repetitive use and during flare-ups, crepitus, and instability.  

The evidence also establishes that the Veteran's right knee disability picture more nearly approximates the criteria for a separate 10 percent rating under DC 5257, based on slight instability of the right knee.  The Veteran underwent multiple tests during the appeal period, beginning in 2003, including x-rays and magnetic resonance imaging, but the results never showed right knee arthritis.  Despite the absence of evidence of arthritis and the fact that the Veteran never exhibited compensable loss of motion under DC 5260 or 5261, the RO rated the Veteran's right knee disability under DC 5260, a range of motion DC.  This code does not contemplate the slight instability caused by the Veteran's right knee disability. 

The Veteran first received treatment for right knee pain during service in 1987, after sustaining a right knee contusion.  He did not again mention his right knee until 2001, when he filed a claim for service connection for a right knee disability.  During a VA examination conducted in September 2004 in conjunction with this claim, he reported that his right knee pain became more bothersome in 1993.  Allegedly since then, his knee has been locking up and giving out, causing intermittent pain, weakness, stiffness, swelling, instability, fatigability and a lack of endurance and has necessitated steroid injections and the use of over-the-counter pain medication.  He also reported that he had flare-ups of right knee symptoms after standing or walking for in excess of five to ten minutes, which caused a decrease in range of motion and overall function, but responded somewhat to rest and medication.  He noted that these flare-ups affected his ability to bend down and walk up stairs, but did not affect his daily activities or employment too much.  He denied the use of ambulatory aids, including braces.  

X-rays revealed no abnormalities.  The examiner confirmed that the Veteran had right knee pain, worse during flare-ups and on repetitive motion, which caused mild limitation of function.  He indicated that the Veteran had flexion limited to 115 degrees, with crepitus, but not pain, and that during flare-ups, he likely experienced five to ten degrees of additional limitation of motion.  The examiner also indicated that the Veteran had no swelling, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, incoordination or excess fatigability associated with his right knee.  

From 2003 to 2008, the Veteran sought VA and private treatment for right knee pain.  In July 2003, a physician assessed patellar laxity.  X-rays revealed a normal right knee.  In August 2006, the Veteran reported worsening knee pain and swelling secondary to exercise.  In October 2006, a physician prescribed a knee brace.  In March 2007, a physician noted frequent exacerbations of right knee pain.  The Veteran reported that he had been exercising more on a treadmill.  In May 2007, the Veteran also reported popping.  A physician noted crepitus and tenderness.  From June 2007 to June 2008, he reported four right knee dislocations.  Physicians noted that the Veteran was using a patellar buttressing brace that was helping him walk and had good range of motion (flexion from 0 to 90 degrees).  They also noted tenderness, a positive McMurray's test with pain and a positive patellofemoral compression test.  X-rays revealed no right knee abnormalities.  Magnetic resonance imaging conducted in June 2008 revealed grade 2 chondromalacia, but no evidence of prior dislocations.  A physician recommended that the Veteran undergo a right knee scope.  

Medical records dated during this time period do not confirm that the Veteran received steroid injections in his knee as alleged during hearings, or that he suffered right knee dislocations, as alleged during outpatient treatment visits.  Rather, they show that he received numerous steroid injections for other joint conditions and dislocations involving other joints.

During a VA joints examination conducted in September 2008, the Veteran reported that his right knee pain had markedly increased during the previous two years and was beginning to limit his activities of daily living and certain job duties.  He also reported right knee popping, the sliding of his kneecap laterally, helped by a brace, and a tendency to fall without the brace.  He denied flare-ups of knee pain.

The examiner noted a slightly limping gait on the right, positive tenderness, a right knee hinged brace, extension to 0 degrees with pain, flexion to 90 degrees with pain, no additional limitation of motion on repetitive use, no joint effusion or crepitation, positive McMurray's and patellofemoral compression tests, a stable knee joint and a negative Lachman maneuver.

In October 2008, the Veteran underwent a right knee medial meniscectomy and plica removal.  Thereafter, he participated in physical therapy and expressed no right knee complaints during follow-up visits.  

In September 2009, he underwent a VA examination, during which he reported the following post-surgery symptoms: pain, especially with weather changes, prolonged standing and walking, and bending and climbing; occasional stiffness, swelling, instability, and giving away; fatigue, a lack of endurance; flare-ups thrice weekly, lasting ten minutes; and a need to use a knee brace.  He also reported that he had not had any dislocations or recurrences of subluxation since surgery, but that his right knee disability was affecting his employment and activities of daily living.  Allegedly, it interfered with his ability to walk, stand, bend and climb.  

The examiner noted no erythema or edema, flexion from 0 to 135 degrees with pain, no change on repetition secondary to pain, fatigue, weakness or lack of endurance, no instability and no abnormalities on testing.  X-rays also revealed no abnormalities.   

Clearly the Veteran's range of motion improved after his October 2008 surgery and there are no medical records in the claims file indicating that, since then, the Veteran has sought treatment for any right knee complaints.  The tenderness, stiffness, pain, including on motion, limitation of motion, increased on repetitive use and during flare-ups, and crepitus are contemplated in the 10 percent rating initially assigned the Veteran's right knee disability.  Prior to 2006, a VA examiner indicated that these symptoms resulted in mild limitation of function.  

From 2006 to 2008, the Veteran reported instability, which no VA examiner objectively confirmed, but given that a physician prescribed the Veteran a brace during an outpatient visit in late 2006, the Board accepts as true the Veteran's reports in this regard.  There is no evidence, however, that, prior to surgery, the instability was more than slight and, since surgery, the Veteran has not asserted otherwise.  In addition, in September 2008, during his second VA examination, he denied flare-ups of any other right knee symptoms and in September 2009, during the Veteran's third VA examination, a VA examiner noted only one abnormality associated with the right knee disability: slight limitation of motion with pain.  In the absence of evidence of more severe limitation of flexion, or any limitation of extension, an initial schedular rating in excess of 10 percent may not be assigned under DC 5256, 5260 or 5261.  Again, however, because the DC under which the RO rated the Veteran's right knee disability does not contemplate the slight instability associated with the disability, a separate 10 percent rating is assignable for that instability under DC 5257. 


B.  Extraschedular & Total Disability Ratings

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).   In this case, the evidence of record at the time of the decision shows the veteran is currently gainfully employed and 38 C.F.R. § 4.16 does not apply.

In this case, during his most recent VA examination, the Veteran reported that his right knee was affecting his employment.  During his November 2007 and June 2011 hearings and multiple outpatient treatment visits dated since 2001, however, the Veteran more specifically noted that the overall pain he experienced secondary to his many orthopedic disabilities interfered with his employability/job duties.  The Board finds that when comparing the Veteran's complaints to the diagnostic criteria set forth in the Rating Schedule, the schedular criteria reflect the Veteran is adequately compensated.  The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  The motion restriction present is adequately addressed by the rating currently in effect and referral under38 C.F.R. § 3.321 (b) (1) is not necessary.


C.  Conclusion

The Rating Schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different ratings in the future should his right knee disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned schedular ratings are the most appropriate given the medical evidence of record.

Based on the aforementioned findings, the Board concludes that the criteria for entitlement to an initial rating in excess of 10 percent for a chronic right knee strain are not met.  The Board also concludes that the criteria for a separate 10 percent rating for slight instability of the right knee are met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  


ORDER

An initial rating in excess of 10 percent for residuals of a chronic right knee strain is denied.

A separate 10 percent rating for slight instability of the right knee is granted.


REMAND

Prior to adjudication of the claims of entitlement to service connection for a left shoulder disorder and sleep apnea, to include as secondary to service-connected disabilities, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, in April 2010, the Board remanded the claim for service connection for a left shoulder disorder to the RO for the purpose of affording the Veteran a VA examination, during which an examiner was to determine whether the Veteran's left shoulder disorder was incurred in or aggravated by service.  The Board explained that the parties to the joint motion had agreed that the prior VA examiner did not discuss properly the Veteran's lay statements regarding the onset of his left shoulder symptoms.  The Board noted that, according to the Veteran, his left shoulder symptoms, including pain, began bothering him in 1986, when he sustained a back injury during service.  The Board further noted that the Veteran was competent to report shoulder pain as it is lay observable and that any opinion on causation should include consideration of such symptom.  

In June 2010, the RO afforded the Veteran a VA examination of his left shoulder, as instructed, but in offering his opinion, the examiner did not consider the Veteran's lay statements regarding the onset of his left shoulder symptoms.  Instead the examiner ruled out a relationship between the Veteran's left shoulder disability and his active service on the basis that there was no documentation of left shoulder symptoms in service or for multiple years post service.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, for the same reason the parties discussed in its joint motion, the examination report is deficient and must be corrected on remand.  The Board reminds the RO to ensure that the examiner understands that the Veteran's lay assertions of left shoulder pain constitute competent evidence of in-service left shoulder symptoms and, therefore, must be considered in determining whether his current left shoulder disorder was incurred in service.  

In addition, as the VA examiner pointed out in his June 2010 VA examination report, there is some evidence of record of shoulder pain in 1985, prior to the Veteran's entrance into the service and on entrance examination.  This evidence is unclear regarding which shoulder was painful at that time (entrance examination notes "burn top [at or rt] shoulder").  The examiner should clarify this matter during the examination and then consider this evidence in offering his opinion on causation.  The examiner should also consider service treatment records showing chest and back pain radiating to both shoulders.  

Second, the Veteran claims that his sleep apnea initially manifested during service as sleeping difficulties, snoring and daytime sleepiness, but was not diagnosed until almost a decade after service.  He believes he might have developed this condition secondary to the pain medication he began taking for his service-connected disabilities during service.  Allegedly, these sleeping difficulties continued to manifest after service, including during the decade between their initial manifestation and the sleep apnea diagnosis.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary in support of the Veteran's claim for service connection for sleep apnea, including as secondary to service-connected disabilities.  The RO afforded the Veteran an examination during the course of this appeal, in September 2004, but the report of that examination is inadequate to decide this claim.  Therein, like the individual who evaluated the Veteran's left shoulder, the examiner did not consider the Veteran's assertions of in-service and post-service sleeping difficulties, snoring and daytime sleepiness in offering his opinion on etiology.  These assertions represent competent evidence of continuity of symptomatology capable of lay observation.  Instead, he ruled out a relationship between the Veteran's sleep apnea and service on the basis that there was no evidence of record of excessive sleepiness or snoring in service.  

The Board therefore REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for a left shoulder disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all left shoulder symptoms the Veteran reportedly experienced prior to, during and after service;

b) specifically inquire as to whether, prior to and on entrance into the service, he had left or right shoulder pain (documentation is unclear regarding which shoulder was affected);

c) assuming the Veteran experienced the left shoulder pain as reported, opine whether his left shoulder disorder is more likely than not related to his active service, including the reported symptoms and documented left shoulder pain; 

d) if not, opine whether his left shoulder disorder preexisted service; 

e) if the left shoulder disorder preexisted service, and again assuming that the reported pre-service, in-service and/or post-service left shoulder pain manifested as the Veteran describes, opine whether it worsened during service beyond its natural progress; 

f) provide detailed rationale, with specific references to the record, for the opinions provided; and   

g) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for sleep apnea.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all sleeping difficulties the Veteran reportedly experienced during and after service, including snoring and daytime sleepiness;

b) assuming the Veteran experienced the sleeping difficulties, snoring and daytime sleepiness as reported, opine whether his sleep apnea is more likely than not related to his active service, including the reported symptoms; 

c) if not, opine whether his sleep apnea is proximately due to or the result of service-connected disabilities, or the medication taken therefor; 

d) if not, opine whether his sleep apnea is aggravated by his service-connected disabilities, or the medication taken therefor; 

e) provide detailed rationale, with specific references to the record, for the opinions provided; and   

f) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

4.  Readjudicate the claims being remanded based on all of the evidence of record.  Consider the claim for service connection for sleep apnea on both direct and secondary bases.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________                        __________________________
      Theresa M. Catino					Deborah W. Singleton
      Veterans Law Judge					Veterans Law Judge
       Board of Veterans' Appeals		      Board of Veterans' Appeals


_________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


